 In the Matter Of, MAGNOLIA COTTON MILL Co., INC. ALSO KNOWN ASMAGNOLIA COTTON MILL DIvIsioN OF N. &, W. OVERALL COMPANY,INC., EMPLOYERandUNITED TEXTILE WORKERS OF AMERICA, A. F. L.,PETITIONERCase No. 15-R-1933.Decided January 10, 19470111r.H. V. Watkins,of Jackson, Miss., for the Employer.Messrs. E. K. Rossand C. W.Mowery,of Magnolia, Ark., for thePetitioner.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Mag-nolia, Arkansas, on October 25, 1946, before Jerome A. Reiner, hear-ing officer.At the hearing, the Employer moved to dismiss this peti-tion on the ground that there is presently pending a charge of unfairlabor practices against it filed by the Petitioner.The motion is de-nied.,The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS, OF FACT1.TIIE BUSINESS OF TILE EMPLOYERMagnolia Cotton Mill Co., Inc., also known as the Magnolia CottonMill Division of N & W Overall Company, Inc., a Virginia corpora-tion, is engaged at Magnolia, Arkansas, in the manufacture, sale, anddistribution of cotton piece goods.During the 6-month period ending,June 30, 1946, the Employer purchased raw materials valued at inexcess of $150,000, of which approximately 2 percent was shipped frompoints outside the State of Arkalsas.During the same period theEmployer purchased finished goods valued at in excess of $250,000,iOn October 25, 1946,the Petitioner filed awaiver of any right to urge any of the mat-ters contained in the charge filed in Case No. 15-C-1205 as the basis for future objectionsto anelection, orto theresults thereof.L.B4 MAGNOLIA COTTON MILL CO., INC.51of which 99 percent was shipped to points outside the State ofArkansas.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the American.Federation of Labor, claiming to represent employees of the Em-ployer.,.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer admits and we find that it is engaged in commercebargaining representative of employees of the Employer until the-Petitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that all production and maintenance employeesat the Employer's Magnolia, Arkansas, plant, including section hands,but excluding master mechanics, second hands, and overseers, con-stitute a unit appropriate for the purposes of collective bargaining.However, they are in dispute with respect to the overhaulers, whomthe Petitioner seeks to include and the Employer desires excludedfrom the unit on the ground that they are supervisory employees.The Employer has several overhaulers whose main functions are,to check repairs on looms and instruct workers in the operation there-of.The record also shows that they have the authority effectively torecommend the promotion, demotion or discharge of loom fixers, andat times substitute for the overseers, who are in complete charge oftheir respective departments.We are of the opinion that the over-haulers are supervisory employees within our usual definition thereof,,and, accordingly, we shall exclude them from the appropriate unit.We find that all production and maintenance employees at theEmployer's Magnolia, Arkansas, plant, including section hands, butexcluding master mechanics, second hands, overhaulers, overseers, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act. t6DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Magnolia Cotton Mill Co.,Inc., also known as the Magnolia Division of N. & W.,Overall Com-pany, Inc., Magnolia, Arkansas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision.of the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-including employees who did not work during said pay-roll periodpresent themselves in person at the polls, but excluding those em-ployees who have since quit or been dischargedfor causeand havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by UnitedTextileWorkers of America, A. F. L., for the purposes of collectivebargaining.